Where a promise is to pay a sum of money, but no  time is mentioned, it is due presently, and an action lies without any request. But where, under the like circumstances, a promise is made to deliver goods or to do a collateral act, it is necessary that the party to whom it is to be done should make a demand of the promiser before an action is brought. Though no express promise be made in the present case, the law implies that the borrower should restore in kind the thing borrowed, on request, or pay the value in damages; but, to maintain a suit for the latter, the request is indispensably necessary.
Judgment for the defendant.
(174)